Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 15, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was employed as the sole support staff for an attorney. Part of claimant’s duties included preparing checks to be signed by the employer. Less than a month after starting her job, claimant was discharged after she twice signed the employer’s name to payroll checks. Although claimant maintained that she was authorized to sign the employer’s name on the payroll checks, the employer testified that no person other than herself was an authorized signatory on the firm account and that claimant was not permitted even to sign letters on the employer’s behalf without adding her own initials. Notwithstanding the fact that claimant was entitled to the paychecks, her conduct of signing checks without authorization, once while the employer was present at the office and another time when the employer was on vacation, was contrary to the standards of behavior which the employer had a right to expect (see Matter of Punter [Ross], 43 NY2d 743; Matter of Ripley [Buckbee-Mears Cortland — Commissioner of Labor], 284 AD2d 877). Inasmuch as substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant engaged in disqualifying misconduct, it will not be disturbed.
Peters, J.P., Spain, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.